Citation Nr: 1539675	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for an anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder.

3.  Entitlement to service connection for gout, to include as secondary to service connected hypertension.

4.  Entitlement to service connection for night sweats, to include as secondary to service connected hypertension.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 1992 and from December 1995 to August 1996.  The Veteran also has National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability, gout, night sweats, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2005 Board decision denied entitlement to service connection for an anxiety disorder. 
 
2.  Evidence received since the April 2005 Board decision relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 2005 Board decision that denied entitlement to service connection for an anxiety disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  New and material evidence has been received since the April 2005 Board decision, and the Veteran's claim for entitlement to service connection for an anxiety disorder is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service connection for an anxiety disorder was denied in an April 2005 BVA decision; the Veteran did not appeal.  The Veteran has filed new claim for an anxiety disorder, which is currently before the Board on appeal.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's anxiety disorder had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a current psychiatric disability that is related to his active military service.  

The Veteran has submitted statements from himself and his spouse describing the onset of his disability.  Also of record are VA medical records, including psychiatric evaluations.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder, is addressed in the Remand section below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for an anxiety disorder is reopened.  

REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder.  

While the earliest post-service VA outpatient mental health treatment records place onset of the Veteran's psychiatric complaints after both periods of active service, the Veteran has provided lay testimony that he began experiencing anxiety during his active military service and has attributed his alcohol use, which is documented in his service treatment records, to the stress of his active military service.  On remand, the Veteran should be afforded a VA examination to address the most likely etiology of any current psychiatric condition.

The Veteran is also seeking entitlement to service connection for gout, night sweats, and obstructive sleep apnea.  The Veteran has alleged that these conditions were either caused or aggravated by his service connected hypertension.  Specifically, the Veteran has claimed that medications prescribed to treat his hypertension, in particular diuretics, have caused or aggravated his gout and night sweats.  On remand, the Veteran should be afforded VA examinations to address the etiology of these conditions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's most current VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his psychiatric condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's psychiatric disability had onset during the Veteran's active military service or was caused or permanently aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, or from injury incurred or aggravated while performing inactive duty for training.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his gout, night sweats, and obstructive sleep apnea.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's claimed disabilities had onset during the Veteran's active military service or were caused or permanently aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  

The examiner should address the Veteran's contention that his gout, night sweats, and obstructive sleep apnea were caused or permanently aggravated by his service connected hypertension, to include any medications prescribed to treat his condition.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


